UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJuly 31, 2016 []TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [ ] to [ ] Commission file number000-54803 ECO SCIENCE SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Nevada 46-4199032 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1135 Makawao Avenue, Suite 103-188, Makawao, Hawaii (Address of principal executive offices) (Zip Code) Registrant's telephone number: (800) 379-0226 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 31,748,233 Common Shares issued andoutstanding as of September 14, 2016 ECO SCIENCE SOLUTIONS, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 9 Item 1A. Risk Factors 9 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosures 9 Item 5. Other Information 9 Item 6. Exhibits 10 SIGNATURES 11 2 ECO SCIENCE SOLUTIONS, INC. NOTES TO THE FINANCIAL STATEMENTS (Unaudited) PART I FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS Page Unaudited Balance Sheetsas of July 31, 2016 and January 31, 2016 F-1 Unaudited Statements of Operationsfor the six months ended July 31, 2016 and 2015 F-2 Unaudited Statement of Cash Flowsfor the six months ended July 31, 2016 and 2015 F-3 Notes to the Unaudited Financial Statements F-4 to F-12 3 ECO SCIENCE SOLUTIONS, INC. BALANCE SHEETS July 31, 2016 (Unaudited) January 31, 2016 ASSETS Current assets Cash $ 60 $ Prepaid expenses - Total current assets Property and equipment, net - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Related party payable Notes payable, short-term, related party - Note payable - Notes payable, convertible Notes payable, short-term, related party, convertible Liabilities for allocated and unissued shares Total current liabilities Long term liabilities Notes payable-convertible-related party, net of unamortized discount Total long term liabilities Total liabilities Stockholders' deficit Preferred stock, $.001 par, 50,000,000 shares authorized, none issued and outstanding at January 31, 2016 and January 31, 2015, respectively - - Common stock, $0.0001 par, 650,000,000 shares authorized, 31,498,233 shares issued and 30,498,233 outstanding at July 31, 2016 and 28,226,349 issued and outstanding at January 31, 2016 Treasury stock (1,000,000 shares issued at a cost of $0.0075 per share) ) - Additional paid in capital, common, and deferred compensation Accumulated deficit ) ) Total stockholders' deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these financial statements ECO SCIENCE SOLUTIONS, INC. INCOME STATEMENT (Unaudited) For the three months ended July 31, For the six months ended July 31, Revenue $
